In re Williams, Frank C.; — Plaintiff; Applying for Supervisory and/or Remedial *249Writs, Parish of Orleans, Criminal District Court Div. A, No. 187-579.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post conviction relief filed via certified mail on April 12, 2004. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.